United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
LOGISTICS AGENCY, Texarkana, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
James R. Linehan, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-399
Issued: November 23, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 24, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ August 26, 2008 merit decision terminating his compensation.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether the Office properly terminated appellant’s compensation effective
January 24, 2006 on the grounds that he refused an offer of suitable work.
FACTUAL HISTORY
In mid 2001, the Office accepted that appellant, then a 48-year-old preservation servicer,
sustained several conditions due to his repetitive work duties, including tenosynovitis of his left
hand and wrist and the bilateral conditions of carpal tunnel syndrome, brachial neuritis, shoulder

and arm sprains and wrist enthesopathy.1 In March 2002, it accepted that he sustained lumbago
due to walking on cement and standing for a significant portion of his workday. Appellant began
working in jobs for the employing establishment which did not require lifting more than 20
pounds or repetitively moving his arms. He stopped work for various periods and received
appropriate disability compensation.
In August 2002, the Office referred appellant to Ronald W. Anderson, Ph.D., a clinical
psychologist. In a September 20, 2002 report, Dr. Anderson obtained testing which showed that
appellant has a full-scale intelligence quotient of 66 which placed him in the mild mental
retardation range. He stated that appellant appeared to be functionally illiterate, performed
arithmetic at a second grade level and generally had poor learning ability. Dr. Anderson advised
that appellant would not be able to perform tasks of a technical nature or which required a long
series of detailed steps.
On May 17, 2004 appellant returned to work for the employing establishment in a lightduty position. He fell at work on that same date and the Office accepted that he sustained a
lumbar strain/sprain, cervical strain/sprain and bilateral knee contusions. Appellant stopped
work on May 17, 2004. Dr. Dehaan determined that he was totally disabled from work. The
Office paid compensation for total disability.
In an August 10, 2004 report, Dr. Robert Chouteau, an osteopath and Board-certified
orthopedic surgeon serving as an Office referral physician, stated that appellant continued to
suffer from residuals of his April 21, 2000 employment injury. He found bilateral median nerve
neuropathy and a right leg radiculopathy. Dr. Chouteau arranged for appellant to participate in a
functional capacity evaluation which showed the ability to perform “sedentary” work and
obtained electromyogram (EMG) and nerve conduction velocity (NCV) tests which showed
evidence of bilateral median radiculopathies at the wrist or carpal tunnel syndrome (moderate on
the right and mild on the left), bilateral ulnar neuropathies at the elbows, and a right S1
radiculopathy. He found that appellant could work eight hours per day with restrictions,
including lifting no more than 10 pounds, engaging in repetitive wrist or elbow motions for no
more than one hour per day, and lifting, pulling, pushing, reaching (including above the
shoulder), bending, twisting and kneeling for no more than two hours per day.
The Office determined that there was a conflict in the medical evidence between
Dr. Dehaan and Dr. Chouteau regarding appellant’s ability to work and referred him to
Dr. David R. Willhoite, a Board-certified orthopedic surgeon, for an impartial medical
examination.
On December 6, 2004 Dr. Willhoite stated that on examination the cervical spine
revealed no tenderness to palpation in the cervical region, but there was mild restriction of the
1

Appellant was working at the Red River Army Depot in Texarkana at the time of his injury. The preservation
servicer job involved preparing vehicles for shipment and storage. Appellant had to lift up to 70 pounds and
repetitively use his arms while performing such tasks as sanding, greasing, changing oil and replacing fuel cells. On
December 14, 2001 Dr. Jeffrey T. Dehaan, an attending Board-certified orthopedic surgeon, performed left carpal
tunnel release surgery which was authorized by the Office.

2

cervical spine in all directions which he felt was voluntary. There was a negative Tinel’s sign
and negative Phalen’s test bilaterally and two-point discrimination was normal in both hands.
Examination of appellant’s lumbar spine revealed no tenderness to palpation in the lumbar
region, but he would only forward flex to approximately 60 degrees. Dr. Willhoite indicated that
there were no motor or sensory deficits in the lower extremities. He diagnosed cervical strain,
post left carnal tunnel release and lumbosacral strain with no evidence of any internal
derangement of the knees and no evidence of any type of residual problem affecting both
shoulders. Dr. Willhoite advised that appellant’s condition relating to the April 21, 2000 work
injury had resolved, including his bilateral carpal tunnel syndrome and bilateral shoulder and
upper arm sprains. He could not find any objective evidence on examination and diagnostic
testing that appellant had any residual problems and characterized his examination as being
“basically normal.” Dr. Willhoite stated that appellant’s complaints far outweighed his findings
on physical examination and determined that he could perform his date-of-injury job.
In a February 9, 2005 report, Dr. Dehaan stated that he had been treating appellant for
chronic lower back problems, neurological problems in his lower extremities and bilateral carpal
tunnel syndrome. He indicated that appellant could not return to the workforce due to the
medications he had to take for these conditions.
The Office requested that Dr. Willhoite provide clarification of his December 6, 2004
report. It asked him to comment on the relevance of several documents of record, including the
August 10, 2004 report of Dr. Chouteau and the functional capacity evaluation and EMG and
NCV studies from August 2004. In a May 5, 2005 supplemental report, Dr. Willhoite stated that
he had reviewed additional evidence, including EMG and NCV studies of the upper and lower
extremities which were obtained by Dr. Chouteau in August 2004 and a functional capacity
evaluation performed in August 2004. He indicated that the testing showed that appellant had
bilateral carpal syndrome and a right S1 radiculopathy. In response to a question regarding
appellant’s ability to work, Dr. Willhoite stated:
“After reviewing the additional medical evidence, I feel that [appellant] still has
some problem related to his work conditions and that he is most likely not able to
perform full duties as a preservation officer. The functional capacity evaluation
revealed that [appellant] was functioning at a sedentary level and I feel this is
most likely so.”
In a May 5, 2005 work restrictions form, Dr. Willhoite stated that appellant could work
eight hours per day and lift up to 10 pounds. He could perform the following activities for two
hours per day: walk, stand, reach (including above the shoulders), twist, engage in repetitive
wrist and elbow motion, push, pull, lift, squat, kneel and climb.
In June 2005, appellant was referred to an Office-sponsored vocational rehabilitation
program. In October 2005, the rehabilitation counselor closed the file because rehabilitation was

3

determined not to be feasible. He stated, “The work-related disability is too severe for
employment and is unlikely to improve.”2
On November 3, 2005 the employing establishment offered appellant a position as a
woodworker. The position involves making and repairing small and medium boxes, crates,
pallets, and other similar items based upon specific instructions and complete construction plans.
This process requires using carpentry squares to align corners and simple joints, measuring
correct dimensions, cutting boards or sheets of wood to specified lengths and using a variety of
common assembly procedures and work sequences to band, bolt, screw, or otherwise fasten parts
together using existing jigs, templates, models, or guides. The woodworker position requires
knowledge of a limited range of woodworking techniques and processes, skill in basic layout
procedures for repetitive assignments, knowledge of a limited variety of frequently used wood
and wood substitute materials and knowledge of frequently used types and sizes of hardware. It
requires the ability to use a variety of basic assembly and fastening procedures to measure, cut,
nail, staple, band, screw, bolt, and join wood framing boards, panes, sheets and parts used in
making and repairing containers. The woodworker must have skill in the use of common hand
and power tools such as drills, hammers, circular saws, banding equipment, pneumatic nailers
and drill presses to cut, drill, band and assemble work products. The woodworker position
requires the performance of each of the following activities for about two hours per day:
standing, bending, stooping, reaching, moving the arms and lifting, carrying and using tools and
materials weighing up to 10 pounds.
In a November 18, 2005 letter, the Office advised appellant of its determination that the
woodworker position offered by the employing establishment was suitable. On November 3,
2005 the employing establishment confirmed that the position was still available to appellant.
The Office noted that Dr. Willhoite’s medical opinion showed that appellant could perform the
position. It informed appellant that his compensation would be terminated if he did not accept
the woodworker position or provide good cause for not doing so within 30 days of the date of the
letter.
In a December 13, 2005 letter, appellant advised the employing establishment that he was
declining the offered woodworker position because cramping in his hands made it impossible for
him to hold tools. He indicated that he had constant back and knee pain.
In a January 5, 2006 letter, the Office advised appellant that his reasons for not accepting
the position offered by the employing establishment were unjustified. It advised him that his
compensation would be terminated if he did not accept the position within 15 days of the date of
the letter.
In a January 24, 2006 decision, the Office terminated appellant’s compensation effective
January 24, 2006 on the grounds that he refused an offer of suitable work. In a November 1,
2006 letter, appellant’s attorney argued that appellant was not physically or vocationally able to
2

On January 10, 2006 appellant’s rehabilitation counselor stated, “On October 11, 2005 and October 12, 2005 I
received and reviewed a job offer for this [injured worker]. I sent the job offer back to the employer with my
recommendations. I received a [Form] OWCP-3 … on or about October 30, 2005 instructing me to close this file as
the case had been determined as not feasible. I have not heard anything else on this file.

4

work as a woodworker. He indicated that appellant still suffered from serious work-related
residuals which prevented him from performing repetitive work with his upper extremities and
asserted that his limited mental faculties prevented him from performing the complicated tasks
required by the job. In an August 26, 2008 decision, the Office affirmed its January 24, 2006
decision.
LEGAL PRECEDENT
Section 8106(c)(2) of the Federal Employees’ Compensation Act provides in pertinent
part, “A partially disabled employee who-- ... (2) refuses or neglects to work after suitable work
is offered ... is not entitled to compensation.”3 However, to justify such termination, the Office
must show that the work offered was suitable.4 An employee who refuses or neglects to work
after suitable work has been offered to him has the burden of showing that such refusal to work
was justified.5
Section 8123(a) of the Act provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”6 When there are
opposing reports of virtually equal weight and rationale, the case must be referred to an impartial
medical specialist, pursuant to section 8123(a) of the Act, to resolve the conflict in the medical
evidence.7 In situations where there exist opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving the
conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a proper
factual background, must be given special weight.8
ANALYSIS
In mid 2001, the Office accepted that appellant sustained several conditions due to his
repetitive work duties including tenosynovitis of his left hand and wrist and the bilateral
conditions of carpal tunnel syndrome, brachial neuritis, shoulder and arm sprains and wrist
enthesopathy. On December 14, 2001 appellant underwent left carpal tunnel release surgery
which was authorized by the Office. In March 2002, the Office accepted that he sustained
lumbago due to standing and walking. On May 17, 2004 appellant fell at work and the Office
accepted that he sustained a lumbar strain/sprain, cervical strain/sprain and bilateral knee
contusions.

3

5 U.S.C. § 8106(c)(2).

4

David P. Camacho, 40 ECAB 267, 275 (1988); Harry B. Topping, Jr., 33 ECAB 341, 345 (1981).

5

20 C.F.R. § 10.517; see Catherine G. Hammond, 41 ECAB 375, 385 (1990).

6

5 U.S.C. § 8123(a).

7

William C. Bush, 40 ECAB 1064, 1075 (1989).

8

Jack R. Smith, 41 ECAB 691, 701 (1990); James P. Roberts, 31 ECAB 1010, 1021 (1980).

5

The Office terminated appellant’s compensation effective January 24, 2006 on the
grounds that he refused an offer of suitable work, a position as a woodworker. The position
involves making and repairing small and medium boxes, crates, pallets, and other similar items
based upon specific instructions and complete construction plans. This process requires using
carpentry squares to align corners and simple joints, measuring correct dimensions, cutting
boards or sheets of wood to specified lengths and using a variety of common assembly
procedures and work sequences to band, bolt, screw, or otherwise fasten parts together using
existing jigs, templates, models, or guides. The woodworker position requires the performance
of each of the following activities for about two hours per day: standing, bending, stooping,
reaching, moving the arms and lifting, carrying and using tools and materials weighing up to 10
pounds. The Office based its determination that appellant was physically able to perform the
position on the opinion of Dr. Willhoite, a Board-certified orthopedic surgeon who served as an
impartial medical specialist.
The Office properly determined that there was a conflict in the medical opinion between
Dr. Dehaan, an attending Board-certified orthopedic surgeon and Dr. Chouteau, a Board-certified
orthopedic surgeon acting as an Office referral physician, regarding appellant’s ability to work.9
In order to resolve the conflict, the Office properly referred appellant, pursuant to section
8123(a) of the Act, to Dr. Willhoite for an impartial medical examination and an opinion on the
matter.
The Board finds that the opinion of Dr. Willhoite is not sufficiently well rationalized to
constitute the weight of the medical evidence with respect to appellant’s ability to work and,
therefore, the Office did not present sufficient medical evidence to show that appellant was
physically capable of performing the woodworker position. In a May 5, 2005 report,
Dr. Willhoite stated that he had reviewed EMG and NCV studies of the upper and lower
extremities which were obtained by Dr. Chouteau in August 2004 and a functional capacity
evaluation performed in August 2004. He indicated that the testing showed that appellant had
bilateral carpal tunnel syndrome and a right S1 radiculopathy. In response to a question
regarding appellant’s ability to work, Dr. Willhoite stated, “I feel that [appellant] still has some
problem related to his work conditions and that he is most likely not able to perform full duties
as a preservation officer.10 The functional capacity evaluation revealed that [appellant] was
functioning at a sedentary level and I feel this is most likely so.” In a May 5, 2005 work
restrictions form, Dr. Willhoite stated that appellant could work eight hours per day and lift up to
10 pounds. Appellant could perform the following activities for two hours per day: walk, stand,
reach (including above the shoulders), twist, engage in repetitive wrist and elbow motion, push,
pull, lift, squat, kneel and climb.
Dr. Willhoite did not provide sufficient explanation for why he felt that appellant’s
physical condition allowed him to perform the level of work that he recommended in his May 5,
9

In several May 2004 reports, Dr. Dehaan determined that appellant was totally disabled from work. In contrast,
Dr. Chouteau determined on August 10, 2004 that appellant could work eight hours per day with restrictions, such as
lifting no more than 10 pounds and engaging in repetitive wrist or elbow motions for no more than one hour per day.
10

Appellant’s date-of-injury job as a preservation officer had required him to lift up to 70 pounds and repetitively
use his arms while performing such tasks as sanding, greasing, changing oil and replacing fuel cells.

6

2005 work restrictions form. He appeared to have based his recommendations, at least in part,
on the August 2004 functional capacity evaluation as interpreted by Dr. Chouteau on
August 10, 2004. Dr. Chouteau had recommended that appellant could only engage in repetitive
wrist and elbow motion for one hour per day. However, Dr. Willhoite did not adequately
address why appellant could engage in repetitive wrist and elbow motion to a greater extent, i.e.,
for two hours per day. He did not explain how appellant’s bilateral median and ulnar
neuropathies would allow him to perform the fine hand manipulation and arm motion required
by the woodworker position.
Moreover, the Board notes that it has not been shown that appellant has the vocational
ability to perform the woodworker position. The description of the woodworker position notes
under the “Skill and Knowledge” section that the job requires knowledge of a limited range of
woodworking techniques and processes, skill in basic layout procedures for repetitive
assignments, knowledge of a limited variety of frequently used wood and wood substitute
materials and knowledge of frequently used types and sizes of hardware. The job requires the
ability to use a variety of basic assembly and fastening procedures to measure, cut, nail, staple,
band, screw, bolt and join wood framing boards, panes, sheets and parts used in making and
repairing containers. The woodworker must have skill in the use of common hand and power
tools such as drills, hammers, circular saws, banding equipment, pneumatic nailers and drill
presses to cut, drill, band and assemble work products.
There is no evidence in the record that appellant has any of these woodworking skills
which are apparent prerequisites for the woodworker position. There is no indication that
appellant could obtain these skills through on-the-job training. He participated in a vocational
rehabilitation program, but no rehabilitation counselor provided an opinion that he could perform
the woodworker position.11 In addition, it appears that appellant’s apparent limited mental
faculties might prevent him from having the ability to perform the fairly complicated tasks
required by the woodworker position. In September 2002, the Office referred appellant to
Dr. Anderson, a clinical psychologist, who indicated that appellant has a full-scale intelligence
quotient of 66 which placed him in the mild mental retardation range. Dr. Anderson stated that
appellant appeared to be functionally illiterate, performed arithmetic at a second grade level and
generally had poor learning ability. He provided an opinion that appellant would not be able to
perform tasks of a technical nature or which required a long series of detailed steps. The Office
did not provide any discussion of how appellant could perform the woodworker position in light
of these apparent limitations.
Therefore, the Office did not meet its burden of proof to show that the woodworker
position offered by the employing establishment was suitable and it improperly terminated
appellant’s compensation effective January 24, 2006 on the grounds that he refused an offer of
suitable work.

11

In October 2005, appellant’s rehabilitation counselor at the time closed his file because rehabilitation was
determined not to be feasible. He stated, “The work-related disability is too severe for employment and is unlikely
to improve.”

7

CONCLUSION
The Board finds that the Office improperly terminated appellant’s compensation effective
January 24, 2006 on the grounds that he refused an offer of suitable work.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
August 26, 2008 decision is reversed.
Issued: November 23, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

